Title: From Thomas B. Reed to Robert Williams, 17 June 1825
From: Reed, Thomas B.
To: Williams, Robert


Dear Sir.
Natchez
June 17th 1825—
A question has been raised, upon Section 17, Article 4th and Section 26 Article 3rd of our State Constitution, (which I extract herein), whether a member of either Branch of the General Assembly, after the meeting of the Legislature next after his election and during the period for which he may have been elected, is eligible to the Senate of the United States. It has appeared to me that, those provisions of the State Constitution, related, exclusively, to Offices or places under the Government of the State and could not, by any fair construction, be extended to Offices or places appertaining to the Federal Government. The true sense of the Constitution, however, in this particular, must depend upon construction and I beleive has not yet been practically Settled. As I may be called, as a member of the Legislature, to give a construction to the 26th Section of the 3rd Article, I should be much pleased to obtain the opinions of Men, versed in our Constitutions, on the question whether a member of the Legislature would not, under the Constitution of the United States and a fair construction of our own be eligible as a member of the Senate of the United States. Beleiving that the opinion of Mr Jefferson would have great weight upon a constitutional question of this kind and perhaps fix the proper construction to be placed upon our own Constitution, in this respect, I take the liberty of requesting of you to procure his opinion for me upon this point. I do not think that illustrious Man will withhold his opinion, upon a matter of this kind, of mere constitutional construction, involving no party feeling, and upon which it is so necessary for those to be well informed, who are called upon to give a practical construction to our State and Federal Constitutions—Respectfully your Friend & obt SertTho: B: ReedArticle 4th Section 17. “The appointment of all Officers not otherwise directed by this constitution shall be by the joint vote of both houses of the General Assembly; the votes shall be given viva voce and recorded in the public journal of each house; provided, that the General Assembly be authorized to provide by law for the appointment of all Inspectors Collectors and their deputies, Surveyors of high ways, Constables and Such other inferior Officers whose jurisdiction may be confined within the limits of the county.”Article 3rd Section 26. “No Senator or Representative shall, during the term for which he Shall have been elected, nor for one year thereafter, be appointed to any civil Office of profit under this State, which Shall have been created, or the emoluments of which Shall have been increased, during Such term; except Such offices as may be filled by elections by the people, and no member of either house of the General Assembly Shall, after the commencement of the first Session of the Legislature after his election, and during the remainder of the term for which he is elected, be eligible to any Office or place, the appointment to which may be made in whole or in part by either branch of the General Assembly”—